 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        DANA LYNN SARGENT,                                 CASE NO. 3:18-cv-05119
 9
                                Plaintiff,                 ORDER GRANTING DEFENDANT’S
10              v.                                         MOTION FOR SUMMARY
                                                           JUDGMENT AND DENYING
11      THE STATE OF WASHINGTON,                           PLAINTIFF’S MOTION FOR
        LISA GILMAN, in her official and                   CONTINUANCE
12      personal capacity,
                                                           DKT. #21
13                              Defendant.

14
                                             INTRODUCTION
15
            THIS MATTER is before the Court on Defendants the State of Washington and Lisa
16
     Gilman’s (collectively “the State”) Motion for Summary Judgment. Dkt. #21. This case
17
     developed out of the prosecution of Dana Sargent for theft, fraud, and filing false tax returns.
18
     After the State dismissed charges against Sargent, she filed this lawsuit claiming malicious
19
     prosecution, false imprisonment, outrage, and violation of her Fourth Amendment rights
20
     pursuant to Section 1983 based on Gilman’s investigation and Sargent’s detainment at the King
21
     County Jail.
22

23

24
     ORDER GRANTING DEFENDANT’S MOTION
     FOR SUMMARY JUDGMENT AND DENYING
     PLAINTIFF’S MOTION FOR CONTINUANCE - 1
 1           The State now seeks summary judgment. The State argues that Sargent has not produced

 2   evidence sufficient to show lack of probable cause or defeat the presumption of prosecutorial

 3   independence in filing criminal charges. The State further contends that Sargent cannot

 4   demonstrate that the State acted maliciously in filing charges. Finally, the State also argues that

 5   conducting a negligent investigation and filing charges that are later dismissed do not amount to

 6   outrageous conduct.

 7                                            BACKGROUND

 8           In 2013, the Department of Revenue concluded that several athletic clubs in Seattle (the

 9   Clubs) owned by former Seahawk Sam Adams had failed to pay excise taxes. The matter was

10   referred to the Washington Attorney General’s Office, and Assistant AG Scott Marlow began an

11   investigation. He was assisted in his investigation by Lisa Gilman, a State investigator. The

12   DOR’s referral form named both Sam Adams and Dana Sargent as owners of the Clubs, and

13   further stated that Adams and Sargent “made all financial decisions regarding the businesses

14   [and] use the business bank accounts for personal expenses.” Marlow Dec., Dkt. #24, Ex. 1.

15           The State’s investigation of the Clubs lasted ten months, during which time the State

16   interviewed 25 witnesses and reviewed thousands of pages of documents. The State’s

17   investigation led it to conclude that the Clubs had likely committed multiple violations, including

18   failure to pay excise taxes, failure to pay employee wages, and failure to remit premiums

19   withheld from employees’ paychecks. The State also concluded that Sargent was personally

20   involved in these acts as the Clubs’ “Vice President of Financial Operation” and the person who

21   filed many of the Clubs’ tax returns and served other payroll and banking functions.

22

23

24


     DKT. #21 - 2
 1           On February 4, 2015, the State filed criminal charges against Sargent and Adams,

 2   including multiple counts of theft based on the failure to make sales tax and other payments to

 3   the State, failure to pay wages, and filing false tax returns. The State supported its charging

 4   document with Gilman’s Affidavit for Determination of Probable Cause. The Affidavit

 5   summarizes the State’s conclusions based on its investigation and references numerous

 6   documents and witness interviews that the State conducted during its investigation. The

 7   statements in the Affidavit also form the basis of Sargent’s claim that Gilman misled the

 8   prosecutors into filing charges against her.

 9           After reviewing the State’s motion and the supporting Affidavit, the King County

10   Superior Court determined that probable cause existed to believe that Sargent committed the

11   offenses charged and issued a summons directing Sargent to appear for arraignment. After her

12   arraignment, Sargent was briefly confined to a cell in the King County Jail, where she was

13   photographed and fingerprinted.

14           After the charges were filed, Sargent provided two proffers of evidence to the State. The

15   State determined that the second of these proffers supported her contention that she lacked

16   authority to engage in many of the acts that the State had attributed to her in the charges,

17   although Sargent contends that she proffered the same information both times. Dkt. #27, at 9.

18   The State dismissed the charges against Sargent in August 2016 and ultimately entered into a

19   plea agreement with Adams.

20                                             DISCUSSION

21   1.      Section 1983

22           “A plaintiff may bring an action under 42 U.S.C. § 1983 to redress violations of his

23   ‘rights, privileges, or immunities secured by the Constitution and [federal] laws’ by a person or

24


     DKT. #21 - 3
 1   entity, including a municipality, acting under the color of state law.” Awabdy v. City of Adelanto,

 2   368 F.3d 1062, 1066 (9th Cir. 2004) (citing Monell v. Dep't of Social Servs., 436 U.S. 658, 690-

 3   95 (1978)). A 1983 claim for malicious prosecution requires showing that the defendants

 4   prosecuted the plaintiff with malice and without probable cause for the purpose of denying a

 5   specific constitutional right. Id. (citing Freeman v. City of Santa Ana, 68 F.3d 1180, 1189 (9th

 6   Cir.1995)). Malicious prosecution actions may be brought against the prosecutor or “other

 7   persons who wrongfully caused the charges to be filed.” Id. (citing Galbraith v. County of Santa

 8   Clara, 307 F.3d 1119, 1126-27 (9th Cir.2002)).

 9   a.      Sufficiency of Pleadings

10           In her Complaint, Sargent stated claims of malicious prosecution and false imprisonment,

11   but also alleged that the defendants’ conduct under the color of law abridged her Fourth

12   Amendment rights in violation of 42 U.S.C. § 1983. In its Motion for Summary Judgment, the

13   State assumed that Sargent’s 1983 claim was based on the right to be free from illegal seizure.

14   However, in her Opposition, Sargent stated that her 1983 claim is for malicious prosecution. The

15   State responded that Sargent’s 1983 claim should be dismissed because the Complaint did not

16   allege malicious prosecution as the basis for the 1983 claim.

17           Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

18   statement of the claim showing that the pleader is entitled to relief.” The Ninth Circuit has

19   explained that where “the complaint does not include the necessary factual allegations to state a

20   claim, raising such claim in a summary judgment motion is insufficient to present the claim to

21   the district court.” Navajo Nation v. U.S. Forest Serv., 535 F.3d 1058, 1079–80 (9th Cir. 2008).

22   In Navajo Nation, the plaintiffs had not alleged their NEPA claim or the facts supporting it in the

23   complaint, and consequently the court deemed the claim waived on appeal. Id. at 1080. Coleman

24


     DKT. #21 - 4
 1   v. Quaker Oats Co. reached a similar conclusion where the plaintiff attempted to raise a disparate

 2   impact theory at summary judgment that was not pled in the complaint or raised during

 3   discovery. 232 F.3d 1271, 1292 (9th Cir. 2000). The court held that allowing the plaintiff to

 4   assert such a new theory would prejudice the defendant by forcing them to develop entirely new

 5   defenses that were not explored through discovery. Id.; see also Smith v. City & Cty. of

 6   Honolulu, 887 F.3d 944, 951–52 (9th Cir. 2018) (relying on Coleman).

 7           Here, the dispute over the sufficiency of Sargent’s pleadings may stem from confusion

 8   over the requirements for a 1983 malicious prosecution claim. Unlike a state malicious

 9   prosecution claim, a 1983 claim requires an additional showing that the defendant committed “a

10   Fourth Amendment seizure (or the violation of another such ‘explicit textual source of

11   constitutional protection’).” Yousefian v. City of Glendale, 779 F.3d 1010, 1015 (9th Cir. 2015)

12   (citing Albright v. Oliver, 510 U.S. 266, 275 (1994)); see also Abudiab v. Georgopoulos, 586 F.

13   App'x 685, 686 (9th Cir. 2013) (upholding district court’s denial of summary judgment on

14   Fourth Amendment malicious prosecution claim); Chweya v. Baca, 130 F. App'x 865, 868 (9th

15   Cir. 2005) (holding that qualified immunity did not shield officer who allegedly initiated

16   prosecution by fabricating evidence, thus violating the plaintiff’s Fourth Amendment rights).

17           Consequently, while Sargent’s Complaint is not as precise as it could be, she does allege

18   the correct constitutional violation in relation to her 1983 claim. In addition, Sargent separately

19   claimed malicious prosecution and alleged supporting facts. The State was therefore sufficiently

20   put on notice of her 1983 malicious prosecution claim.

21   b.      Prosecutorial Independence

22           The State argues that Sargent’s 1983 malicious prosecution claim must fail because she

23   cannot overcome the presumption of prosecutorial independence. “Typically, in constitutional

24


     DKT. #21 - 5
 1   tort cases the ‘[f]iling of a criminal complaint immunizes investigating officers ... because it is

 2   presumed that the prosecutor filing the complaint exercised independent judgment in

 3   determining that probable cause for an accused’s arrest exists at that time.’” Caldwell v. City &

 4   Cty. of San Francisco, 889 F.3d 1105, 1115 (9th Cir. 2018) (quoting Smiddy v. Varney (Smiddy

 5   I), 665 F.2d 261, 266 (9th Cir. 1981)). Courts have applied this presumption of prosecutorial

 6   independence in malicious prosecution cases. See, e.g., Newman v. Cty. of Orange, 457 F.3d 991,

 7   994 (9th Cir. 2006). To rebut the presumption, a plaintiff must produce evidence “that the district

 8   attorney was subjected to unreasonable pressure by the police officers, or that the officers

 9   knowingly withheld relevant information with the intent to harm [him], or that the officers

10   knowingly supplied false information.” Id. (quoting Smiddy v. Varney (Smiddy II), 803 F.2d

11   1469, 1471 (9th Cir.1986)).

12             Where the prosecutor relied solely on the arresting officer’s report, material omissions or

13   false information in that report may be sufficient to defeat the presumption. See, e.g., Borunda v.

14   Richmond, 885 F.2d 1384, 1390 (9th Cir. 1988) (officers provided conflicting accounts of the

15   incident); Barlow v. Ground, 943 F.2d 1132, 1137 (9th Cir. 1991) (plaintiff’s version of events

16   was corroborated by independent witness). However, the plaintiff’s own account of the events

17   leading up to arrest alone is insufficient. See Sloman v. Tadlock, 21 F.3d 1462, 1474 (9th Cir.

18   1994); see also Newman, 457 F.3d at 995 (applying Sloman’s rule to a malicious prosecution

19   claim).

20             Unlike Borunda, Barlow, and Sloman, which involved incidents recorded in police

21   reports, the charges in this case were filed after a lengthy collaborative investigation. In cases

22   involving sustained investigations, courts have held the presumption rebutted where the

23   prosecutors “relied on the information provided by” the investigators, who withheld documents

24


     DKT. #21 - 6
 1   and pressured the prosecutors to file charges. See Harper v. City of Los Angeles, 533 F.3d 1010,

 2   1027-28 (9th Cir. 2008). A merely negligent investigation is not enough to rebut the presumption

 3   of prosecutorial independence because “[p]art of a prosecutor’s independent function is to weed

 4   out inaccuracies in police reports based on negligent investigations.” Simmons, III v. Cty. of Los

 5   Angeles, No. CV 04-9731 SVW JC, 2009 WL 6769335, at *6, n.14 (C.D. Cal. Sept. 1, 2009)

 6   (report and recommendation adopted and affirmed) (citing Smiddy II, 803 F.2d at 1472); Smith v.

 7   Short, No. CIV. 07-515-KI, 2008 WL 5043917, at *3 (D. Or. Nov. 21, 2008).

 8           The undisputed facts of this case are distinguishable from Harper and preclude a finding

 9   that the prosecutor did not act independently in filing charges. During the ten-month

10   investigation of the Clubs, the State interviewed 25 witnesses and reviewed thousands of pages

11   of documents. Gilman Dec., Dkt. #24, at 3. Although Gilman was assigned to investigate the

12   Clubs’ nonpayment of excise taxes, she worked closely with the prosecutors who ultimately filed

13   charges against Sargent. See id. at 3 (“I worked closely with the Assistant Attorney Generals

14   Scott Marlow and Tienney Milnor.”); Marlow Dec., Dkt. #23, at 3 (“I was directly involved

15   throughout the investigation and familiar with all the facts that the State developed during the

16   investigation.”). Both Gilman and Marlow state that they are unaware of any information that

17   was withheld from prosecutors before charges were filed. Dkt. #24, at 3; Dkt. #23, at 3. In

18   addition, while Gilman may have drafted the Affidavit supporting criminal charges, Marlow

19   reviewed it and agreed with its accuracy. Dkt. # 23, at 4. The Affidavit therefore functioned more

20   as a jointly-constructed summary of the State’s reasons for charging Sargent, not as the

21   document prosecutors relied on in deciding whether to charge her, as Sargent claims.

22

23

24


     DKT. #21 - 7
 1           Insofar as Sargent argues that Gilman’s Affidavit was inaccurate, she bases most of her

 2   assertions on inconsistencies between the Affidavit and its supporting documents from the

 3   State’s own investigation. Compare Opp’n, Dkt. #26, at 3 (“Not one of the 80 documents

 4   submitted to the Court by Ms. Gilman refers to Ms. Sargent as an owner or operator.”) with

 5   Gilman Dec., Dkt. # 24, at 5, 7, 9 (describing the documents attached to Gilman’s declaration as

 6   “[i]nformation the State and I relied on” when drafting the Affidavit); see also Dkt. #26, at 2-6.

 7   Needless to say, a prosecutor cannot be misled by an affidavit when they have had access to the

 8   documents it is based on for months. See Smiddy II, 803 F.2d at 1472); Short, 2008 WL

 9   5043917, at *3.

10           There are a few instances in which Sargent’s claims of inaccuracy rely on evidence not

11   attached to Gilman’s declaration. For example, with respect to Gilman’s statement that Sargent

12   acted as chief financial officer for the company, Sargent points to an email from Jeremy Adams

13   in which he states that he is one of her “two bosses.” Dkt. #26, at 5. However, not only was this

14   email likely unavailable to Gilman (and hence impossible to conceal from the prosecutor), but

15   Sargent herself argues that several other pieces of evidence from the State’s investigation

16   independently indicate that she had no authority to act. See id. at 4. Other instances where

17   Sargent relies on her own declaration to show the inaccuracies in Gilman’s Affidavit suffer from

18   similar issues. See id. at 5-6. Significantly, Sargent never claims in a non-conclusory fashion that

19   Gilman had access to documents or evidence that she did not share with prosecutors.

20           To contest the Affidavit’s statement that the Clubs did not file combined excise tax

21   returns before May 2013, Sargent points to the expert report of a forensic accounting firm hired

22   by Adams during his criminal prosecution. Id. at 7-8. However, Gilman’s description was a fairly

23   straightforward interpretation of information in the DOR’s referral, which was obviously also

24


     DKT. #21 - 8
 1   available to prosecutors. See Reply, Dkt. #31, at 6. If Gilman’s statement was inaccurate, Sargent

 2   has provided no reason to conclude that it could amount to anything more than negligence. In

 3   contrast to conflicting witness testimony or inconsistent officer accounts, an expert report

 4   procured after charging is unlikely to produce an inference of misrepresentation or bad faith by

 5   investigators. See Smith v. Short, No. CIV. 07-515-KI, 2008 WL 5043917, at *3 (D. Or. Nov. 21,

 6   2008) (finding the presumption not rebutted where evidence that came to light subsequent to

 7   indictment cast doubt on the defendant’s guilt).

 8           In short, Sargent has produced no evidence that was available to Gilman but that was not

 9   shared with prosecutors. Furthermore, Sargent has not produced evidence that the Affidavit,

10   which is the sole source of Gilman’s alleged misrepresentations, was even relied upon by

11   prosecutors when deciding whether to charge Sargent. Under these circumstances, no reasonable

12   jury could find that Gilman or any other investigator “procured the filing of the criminal

13   complaint by making misrepresentations to the prosecuting attorney.” Newman, 457 F.3d at 994

14   (citing Borunda, 885 F.2d at 1390). Sargent’s 1983 malicious prosecution claim is therefore

15   dismissed.

16   2.      State Law Malicious Prosecution

17           “In order to maintain an action for malicious prosecution in this state, a plaintiff must

18   plead and prove the following elements: (1) that the prosecution claimed to have been malicious

19   was instituted or continued by the defendant; (2) that there was want of probable cause for the

20   institution or continuation of the prosecution; (3) that the proceedings were instituted or

21   continued through malice; (4) that the proceedings terminated on the merits in favor of the

22   plaintiff, or were abandoned; and (5) that the plaintiff suffered injury or damage as a result of the

23   prosecution.” Hanson v. City of Snohomish, 121 Wash. 2d 552, 558 (1993). “Although all

24


     DKT. #21 - 9
 1   elements must be proved, malice and want of probable cause constitute the gist of a malicious

 2   prosecution action.” Id.

 3          “A prima facie case of want of probable cause is established by proof that the

 4   proceedings were dismissed in favor of the plaintiff, but that prima facie proof may be rebutted

 5   by the defendant's evidence.” Youker v. Douglas Cty., 162 Wash. App. 448, 461 (2011).

 6   Evidence of independent findings of probable cause by a court, standing alone, are not enough to

 7   defeat a malicious prosecution claim. Id. However, “probable cause is deemed established as a

 8   matter of law with respect to a given defendant if it clearly appears that the defendant provided

 9   the prosecuting attorney with a full and fair disclosure, in good faith, of all the material facts

10   known to him or her, and the prosecutor thereupon preferred a criminal charge and caused

11   arrest.” Id. (citing Bender v. City of Seattle, 99 Wash. 2d 582, 593 (1983)). Any issue of fact

12   regarding this full and truthful communication to the prosecutor means the issue must go to a

13   jury. Bender, 99 Wash. 2d at 594.

14          Malice is “not a necessary deduction” from the absence of probable cause, and requires

15   proving that the prosecution was undertaken for improper motives or in reckless disregard of the

16   plaintiff’s rights. Id. Improper motives may take the form of prosecuting the plaintiff without

17   believing they are guilty, primarily out of hostility, or to obtain a private advantage over the

18   plaintiff. Id. The plaintiff must “demonstrate affirmative acts disclosing at least some feeling of

19   bitterness, animosity or vindictiveness towards the appellant.” Youker, 162 Wash. App. at 464.

20   Recklessness requires proof of bad faith, which “may be shown by establishing that the

21   defendant actually entertained serious doubts.” Id.

22          Here, the State dismissed charges against Sargent, establishing a prima facie case of want

23   of probable cause. See Marlow Dec., Dkt. #23, at 5-6. The fact that the King County Superior

24


     DKT. #21 - 10
 1   Court made a finding of probable cause after reviewing the Affidavit is helpful for the State, but

 2   not dispositive. See Dkt. #24, Ex. 4, at 3. However, the State has also submitted evidence that the

 3   Affidavit was supported entirely by documents available to prosecutors, that Marlow personally

 4   reviewed and agreed with Gilman’s statements in the Affidavit, and that neither Gilman nor

 5   Marlow are aware of any information from the investigation that was withheld from prosecutors.

 6   Dkt. #24, at 3; Dkt. #23, at 3. Sargent has presented no evidence directly contradicting these

 7   statements by showing that Gilman possessed information that she did not turn over to

 8   prosecutors or fabricated the content of documents.

 9          Instead, Sargent asks the Court to find that an issue of fact exists because Gilman’s

10   Affidavit contains errors regarding Sargent’s ownership of and role at the Clubs. This argument

11   fails for two main reasons. First, as previously discussed, the Affidavit was drafted

12   collaboratively and based on documents that prosecutors possessed. This indicates that any

13   deviations between the Affidavit and its supporting documents were not the result of bad faith

14   because Gilman did not withhold the documents that conflicted with her Affidavit.

15          Second, to the extent the Affidavit does contain inaccuracies, these were reasonable

16   interpretations of the evidence available to Gilman and the State. For example, Sargent disputes

17   Gilman’s statement that Sargent “acted as the chief financial officer for the companies.” Dkt.

18   #26, at 4. However, this statement finds substantial support in the documents that Gilman relied

19   on. Sargent identified herself as the “Vice President of Finance,” a position that the Clubs

20   describe as having significant payroll and banking responsibilities. Dkt. # 24, Exs. 52-54.

21   Witnesses stated that Sargent wrote all the checks and was knowledgeable about the companies’

22   books, and even described her as the CFO. Id. at Exs. 48, 49. Sargent also filed many of the

23   Clubs’ required quarterly tax returns and wage reports and combined excise tax returns. Id. at

24


     DKT. #21 - 11
 1   Exs. 9-14, 25-44. Furthermore, Sargent made herself unavailable to Gilman to correct any errors

 2   through an interview. Dkt. #24, at 4; see Beahm v. City of Bremerton, No. C09-5048 RJB, 2010

 3   WL 1141476, at *15 (W.D. Wash. Mar. 22, 2010) (finding a full and fair disclosure where the

 4   detective relied in good faith on a witness interview and the plaintiff refused to be interviewed).

 5   Given the support for Gilman’s statements in the Affidavit, its inaccuracies are insufficient to

 6   infer bad faith.

 7           Sargent has produced no evidence indicating that Gilman did not make a full, good faith

 8   disclosure of information to prosecutors. A reasonable jury could therefore not conclude that

 9   Sargent’s prosecution was instituted without probable cause or that Gilman displayed malice

10   toward Sargent. Sargent’s state law malicious prosecution claim is dismissed.

11   3.      False Imprisonment

12           The State argues that Sargent’s false imprisonment claim must be dismissed because the

13   statute of limitations has run. Sargent offers no arguments regarding her false imprisonment

14   claim in her Opposition.

15           Under Washington law, false imprisonment claims have a two-year statute of limitations

16   that accrues when the plaintiff was unlawfully detained. RCW 4.16.100; Heckart v. City of

17   Yakima, 42 Wash. App. 38, 39 (1985). Sargent was arraigned and subsequently processed at the

18   King County Jail on March 12, 2015. Sargent filed her Complaint in this case on January 31,

19   2018, more than two years after she was detained. Sargent’s false imprisonment claim must

20   therefore be dismissed.

21   4.      Outrage

22           In Washington State, the tort of outrage requires “(1) extreme and outrageous conduct;

23   (2) intentional or reckless infliction of emotional distress; and (3) actual result to the plaintiff of

24


     DKT. #21 - 12
 1   severe emotional distress.” Rice v. Janovich, 109 Wash. 2d 48, 61 (1987). “Conduct is

 2   considered ‘extreme and outrageous’ ‘only where the conduct has been so outrageous in

 3   character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

 4   regarded as atrocious, and utterly intolerable in a civilized community.’” Merrill v. Golik, No.

 5   C12-5674 KLS, 2013 WL 5176844, at *9 (W.D. Wash. Sept. 13, 2013) (quoting Grimsby v.

 6   Samson, 85 Wash.2d 52, 59 (1975). Although the question of outrageousness is typically for the

 7   jury, the court should determine whether reasonable minds could differ as to whether certain

 8   conduct could meet the standard. Id. (quoting Diacomes v. State, 113 Wash.2d 612, 630 (1989)).

 9            Here, Sargent has presented no evidence or arguments that the State’s conduct was

10   outrageous except for the fact that the State prosecuted Gilman and later dismissed the charges.

11   However, this does not amount to conduct “beyond all possible bounds of decency.” Sargent

12   does not identify any glaring missteps in the State’s investigation of the case that could rise to

13   the level of outrageousness, and a merely negligent investigation is insufficient. See Merrill,

14   2013 WL 5176844, at *9 (finding that the plaintiff failed to meet his burden for an outrage claim

15   where he asserted that the detective’s investigation should not have relied solely on statements

16   from two children). Consequently, Sargent’s claim of outrage is dismissed.

17   5.       Rule 56(d) Motion for Continuance

18            In her Opposition, Sargent moves for additional time to conduct discovery under Rule

19   56(d). Sargent is unclear about exactly what type of relief she wants, but she argues that she has

20   not had a realistic chance to pursue her theory of the case. The State argues that the Court should

21   deny Sargent’s motion because the State’s Motion for Summary Judgment raised no new or

22   unanticipated issues and Sargent conducted no discovery during the nine months before it was

23   filed.

24


     DKT. #21 - 13
 1           Under Federal Rule of Civil Procedure 56(d), “[i]f a nonmovant shows by affidavit or

 2   declaration that, for specified reasons, it cannot present facts essential to justify its opposition,

 3   the court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or

 4   declarations or to take discovery; or (3) issue any other appropriate order.” The Rule “provides a

 5   device for litigants to avoid summary judgment when they have not had sufficient time to

 6   develop affirmative evidence.” Burlington N. Santa Fe R. Co. v. Assiniboine & Sioux Tribes of

 7   Fort Peck Reservation, 323 F.3d 767, 773 (9th Cir. 2003) (allowing a continuance where the

 8   defendant moved for “lightning-quick summary judgment” less than one month after the action

 9   commenced).

10           Denial of a Rule 56(d) motion is “generally disfavored where the party opposing

11   summary judgment makes (a) a timely application which (b) specifically identifies (c) relevant

12   information, (d) where there is some basis for believing that the information sought actually

13   exists.” Id. at 774-74 (quoting VISA Int'l Serv. Ass'n v. Bankcard Holders of Am., 784 F.2d 1472,

14   1475 (9th Cir.1986)). However, “[t]he district court does not abuse its discretion by denying

15   further discovery if the movant has failed diligently to pursue discovery in the past . . . or if the

16   movant fails to show how the information sought would preclude summary judgment.”

17   California Union Ins. Co. v. Am. Diversified Sav. Bank, 914 F.2d 1271, 1278 (9th Cir. 1990).

18           Here, there are multiple grounds for denying Sargent’s 56(d) motion. First, unlike

19   Burlington, Sargent had nine months to pursue discovery before the State filed its Motion. See

20   323 F.3d at 773. Instead of using that time wisely to pursue her case, Sargent squandered it by

21   failing even to propound paper discovery. Dkt. # 26, at 22. This is not a situation where the

22   defendant forced the plaintiff into a premature summary judgment faceoff.

23

24


     DKT. #21 - 14
 1             Second, even at this late stage of the litigation, Sargent fails to identify any specific

 2   information she wants to elicit through discovery or suggest any reasons to believe the

 3   information she seeks exists. Sargent states that she wishes to depose Marlow, Gilman, AAG

 4   Tienney Milnor, and DOR agent Carlos Ferriera. However, instead of describing discrete pieces

 5   of evidence she wishes to uncover, Sargent merely repeats her bare allegations. For example,

 6   Sargent hopes to depose Gilman in order to “establish that she based the allegations in her

 7   Affidavit . . . on false statements; that she relied on what she knew to be false testimony of

 8   witnesses that formed the basis of allegations against Ms. Sargent; [and] that she fostered malice

 9   toward and a reckless disregard of Ms. Sargent’s rights.” Dkt. #26, at 23. Such conclusory

10   statements are insufficient to support a motion for Rule 56(d) continuance.

11             Finally, because of the nature of Sargent’s arguments, it is difficult to imagine how

12   additional depositions would vindicate her claims. See California Union Ins. Co., 914 F.2d at

13   1278. For example, Sargent largely bases her contention that Gilman made false statement in the

14   Affidavit on the contradictions between that document and the numerous other documents that

15   supported it. However, if the Affidavit’s inaccuracy is supposedly proved by documents that the

16   prosecutors also had access to, Sargent’s entire case for malicious prosecution seems based on a

17   flawed premise. In order to overcome the presumption of prosecutorial independence, Sargent

18   would likely have to show that Gilman possessed information that contradicted her witness

19   interviews and other documents but that was not shared with prosecutors. However, Sargent

20   presents no basis for believing such evidence exists. Consequently, her Rule 56(d) motion is

21   denied.

22

23

24


     DKT. #21 - 15
 1                                           CONCLUSION

 2          For the foregoing reasons, the State’s Motion for Summary Judgment [Dkt. #21] is

 3   GRANTED and Sargent’s Motion for Rule 56(d) Continuance is DENIED.

 4          IT IS SO ORDERED.

 5          Dated this 9th day of January, 2019.

 6

 7                                                     A
                                                       Ronald B. Leighton
 8                                                     United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DKT. #21 - 16
